Appellant, having been indicted, tried and convicted in the Circuit Court of Duval County of the crime of murder in the first degree, and having been adjudged guilty and sentenced to death by electrocution, perfected his appeal to this Court. He has presented here 32 questions for our consideration, contending that the court below committed reversible error by acts of omission or commission which several acts constitute the basis for the questions presented.
We have carefully considered the record in the light of the briefs presented by the respective parties and we find that each and every of the questions presented by the appellant have been determined in and by former opinions of this Court adversely to the several contentions of appellant.
Our conclusion is that an opinion in this case repeating the several enunciations which we have made in former cases would be of no service to the Bench or Bar.
We have also, in conformity with sub-paragraph 2 of Section *Page 639 
924.32 Florida Statutes 1941 (same F.S.A.), carefully reviewed the evidence to determine if the interests of justice require a new trial and find that such condition does not prevail.
No reversible error having been made to appear, the judgment is affirmed.
So ordered.
THOMAS, C. J., TERRELL, CHAPMAN, ADAMS, SEBRING and BARNS, JJ., concur.